Citation Nr: 1212942	
Decision Date: 04/10/12    Archive Date: 04/19/12

DOCKET NO.  09-32 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for the service-connected PTSD, to include the question of the propriety of the reduction of the 100 percent rating for the service-connected posttraumatic stress disorder (PTSD), effective December 1, 2007.  

2.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his fiancée


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to February 1972.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of an April 2007 rating decision of the New Orleans, Louisiana, Regional Office (RO) of the Department of Veterans Affairs (VA), which reduced the rating of the Veteran's PTSD from 100 percent to 30 percent disabling.    

In January 2012, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is appealing the propriety of the reduction of a 100 percent rating PTSD that was first awarded in January 2005 as well as the current 30 percent evaluation assigned for his PTSD.  In testimony at the January 2012 Board hearing, he stated that he has been receiving VA outpatient therapy on a group and an individual basis twice per month for the past two and a half years at the VA Medical Center in Alexandria, Louisiana (VAMC), with the most recent visit being on January 12, 2012.  The duty to assist requires the VA to attempt to obtain such treatment records when on notice of the existence of such records, which may be of significant probative value.  38 C.F.R. § 3.159(c) (2011).

Also, given that the Veteran has reported that he has not worked for several years, this appeal appears to raise a request for a total disability rating due to individual unemployability resulting from service-connected disability (TDIU).  Such a claim, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to TDIU is raised during the appeal of a rating for a disability (in fact the claim was separately adjudicated in a September 2011 rating decision), it is part of the claim for benefits for the underlying disability.  Id. at 454.  As such, further notification, development, and adjudication of this issue is needed.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be furnished with a 38 C.F.R. § 3.159(b) letter as to the issue of entitlement to TDIU, raised by the record, and given a reasonable period of time in which to respond.

2.  After obtaining any necessary consent, the RO/AMC should contact the VAMC and request copies, for association with the claims folder, of any and all records of treatment that the Veteran received at that facility since 2009.  

3.  The Veteran must be afforded a VA psychiatric examination, with an examiner who has reviewed the entire claims file.  This examiner must interview the Veteran, note all subjective symptoms and objective findings, and render a multi-axial diagnosis with a Global Assessment of Functioning (GAF) score.  The examiner should then address whether the Veteran's service-connected PTSD, in conjunction with his service-connected prostate cancer and associated erectile dysfunction, renders him unable to secure or follow a substantially gainful occupation.  All opinions must be supported by a complete rationale in a typewritten report.

4.  Thereafter, the RO/AMC should readjudicate the PTSD claim and must also adjudicate the TDIU claim.  If the determination of either issue is unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

